Citation Nr: 0509306	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  03-36 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1960 to 
September 1962.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in April 2003, a statement of the 
case was issued in October 2003, and a substantive appeal was 
received in December 2003.  The Board therefore has appellate 
jurisdiction.  See generally 38 U.S.C.A. § 7105 (West 2002). 

The veteran initially requested a Board hearing but withdrew 
his request by a September 2004 letter from his 
representative.


FINDING OF FACT

Bilateral hearing loss was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is bilateral hearing loss otherwise related to such 
service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the July 2002 
and March 2004 RO letters, the January 2003 rating decision, 
and the October 2003 statement of the case have collectively 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in the July 2002 and March 2004 letter, the 
appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the July 2002 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided notice about what evidence the veteran needed to 
submit to establish entitlement and what the VA would do to 
assist him in July 2002, prior to the RO's decision to deny 
the claim in January 2003 as anticipated by the recent court 
holding.  In other words, the VCAA notice is timely. 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, 
private medical records, and a VA examination with etiology 
opinion.  Since the appellant was afforded a VA examination 
with opinion in connection with his claim, the requirements 
of 38 C.F.R. § 3.159(c)(4) have been met.  The RO obtained 
audiological records from a private clinic as requested by 
the veteran.  These records are part of the file.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal.  Under these circumstances of this particular case, 
no further action is necessary to assist the appellant with 
the claims.

Criteria and Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

For the purpose of determining service connection, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000 
or 4,000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The veteran in his notice of disagreement contends that he 
was exposed to loud noises from firing guns during service.  
He claims hearing protection was not available.  The 
veteran's DD 214 confirms that he was involved in artillery 
during service.    

Service medical records are negative for any reports of 
hearing problems.  The examination prior to discharge in 
August 1962 found that the veteran's ears were normal.  An 
audiological examination was performed at the August 1962 
exam.  At that examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
--
0
LEFT
0
0
-5
--
-5

A Maryland CNC test was not performed.  

Post-service medical records reveal that the veteran was 
treated for bilateral hearing loss at the Hearing and Speech 
Services clinic in December 2000.  The veteran was given 
hearing aids as a result of the examination.  The veteran was 
given a VA examination by an audiologist in August 2002.  At 
that examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
30
65
80
LEFT
15
35
55
80
85

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 66 percent in the left ear.  
The examiner found the right ear hearing within normal limits 
through 1500 Hz with mild dropping to severe high-frequency 
sensorineural hearing loss at 2000 through 8000 Hz.  The 
examiner found the left ear hearing within normal limits 
through 500 Hz with mild sloping to severe, then rising to 
moderately-severe, sensorineural hearing loss at 750 through 
8000 Hz.  Speech discrimination ability is considered to be 
excellent for the right ear and impaired for the left ear.  
Subsequent to the exam, the August 2002 examiner provided an 
etiology opinion after reviewing the veteran's "C" file.  
The examiner found that "C-File review revealed normal 
hearing levels, as measured by pure tone audiometry, at the 
time of vet's military discharge.  Hence, in this examiner's 
opinion, it is not likely that his current hearing loss is 
the result of incidents of veteran's service."  
  
On the September 2004 VA Form 646 the veteran's 
representative argued that the VA examination with opinion 
was inadequate because the examiner based her opinion solely 
on the audiological examination prior to discharge.  The 
representative argued that the noise exposure was not 
considered in the examiner's opinion.  The examiner, however, 
specifically noted the veteran's history of noise exposure on 
the medical history portion of the August 2002 exam.  The 
examiner also reviewed the entire "C" file before offering 
an opinion.  It is therefore clear that the examiner had 
actual knowledge of the veteran's noise exposure during 
service.  Nevertheless, the examiner was of the opinion that 
there was no relationship between the veteran's current 
hearing loss and service.  The Board is not competent to 
render medical opinions and must rely on those of trained 
medical personnel.  In this case, the VA examiner's opinion 
was based on review of the claims file with full knowledge of 
the veteran's noise exposure.  The examiner also had the 
benefit of reviewing all audiological tests.  There are no 
contrary medical opinions of record.  The Board therefore 
believes that the VA examiner's opinion is entitled to 
considerable weight. 

The first medical record contained within the file indicating 
hearing loss were private records in December 2000, almost 
forty years after service.  An audiologist examined the 
veteran's hearing, reviewed his previous medical records, and 
determined that his hearing loss was not related to service.  
Since there is no link to service for the veteran's current 
bilateral hearing loss, service connection is not warranted.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision. 


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


